DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 7/21/2022.
The claims 1-2 have been amended. 
In view of the Amendments, the Objection to Claims 1-2 have been withdrawn.
In view of the Amendments, the Objection to the Title has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN CLAIM 2
REPLACE
The power coupler of claim 2
WITH
The power coupler of claim 1
END EXAMINER’S AMENDMENT
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the independent claim(s) with the allowable feature being: 
Claim 1: “A power coupler comprising: a first support providing a first electrically conductive material; a second support adapted to move with respect to and adjacent to the first support through a range of motion in opposition across a gap to the first support, the second support providing a second electrically conductive material having an insulating layer; a first and second conductor communicating with each of the first and second electrically conductive materials respectively to permit establishment of an electrical potential difference between the electrically conductive materials; and an electrolyte positioned within the gap between the insulating layer and the first electrically conductive material and cooperating with the first and second electrically conductive materials and the insulating layer to provide an electrolytic capacitor between the electrical connections of greater than 0.1 µF.”
Claim 11: “An electrical machine comprising: a stator providing a set of electrically conductive stator coils; a rotor positioned to move with respect to the stator and providing a set of electrically conductive stator coils, the rotor and stator operating to provide at least one of an electrical generator and electrical motor; and a first and second capacitive coupler each having: (a) a first support providing a first electrically conductive material; (b) a second support adapted to move with respect to and adjacent to the first support through a range of motion in opposition across a gap to the first support, the second support providing a second electrically conductive material having an insulating layer; (c) a first and second conductor communicating with each of the first and second electrically conductive materials to permit establishment of an electrical potential difference between respective of the first and second electrically conductive material; and (d) an electrolyte positioned within the gap between the insulating layer and the first electrically conductive material and cooperating with the first and second electrically conductive material and the insulating layer to provide an electrolytic capacitor between the electrical connections of greater than 0.1 µF.
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ludois et al. (US 2022/0158529) teaches an electrical rotating machine having an integrated capacitive encoder for control of a stator field.
Reitz et al. (US 2021/0391810) teaches an electrostatic machine having a drive and stator electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832